DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 3/25/2019 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 3/25/2019 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 16-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Egawa (US 2011/0024904).

    PNG
    media_image1.png
    333
    638
    media_image1.png
    Greyscale


Regarding claim 1, Egawa discloses:
An apparatus comprising: 
a volume of solder (123, ¶0032) having a first end and a second end opposite the first end; 
a plurality of core balls (121a, 122a, ¶0033) disposed within the volume of solder (123), wherein the plurality of core balls are in a substantially linear alignment from a first location in the volume of solder proximate to the first end to a second location in the volume of solder proximate to the second end; and 
wherein the plurality of core balls are to increase the compressive strength of the apparatus.
¶0047 of the instant specification recites “ The existence of the core balls 706, 710 within the interconnect joint 713 substantially increase the compression and tensile strength of the interconnect joint 713”.  The core balls 121a and 122a ae formed of copper and  exist within the solder 123 (¶0033) and therefore increase the compressive strength of the apparatus as claimed.
Regarding claim 2, Egawa further discloses:
wherein the first end is to attach to a first substrate (111, ¶0031, 101a, ¶0040) and the second end is to attach to a second substrate (111, 101b, ¶0040). 
Regarding claim 3, Egawa further discloses:
wherein the core ball includes copper (¶0033). 
Regarding claim 4, Egawa further discloses:
wherein the core ball (121a) includes a solder plating (121b, ¶0033).
Regarding claim 5, Egawa discloses:
A package comprising (101, ¶0030): 
a first substrate (111) with a first side and a second side opposite the first side; 
a second substrate (111 of 101b, figure 6, 7) with a first side and a second side opposite the first side; and  24AB3211-US 111079-244191 
an interconnect joint (118) to couple the second side of the first substrate with the first side of the second substrate, wherein the interconnect joint includes a plurality of core balls (121a, 122a) aligned substantially linearly to provide stability to the interconnect joint.  
Regarding claim 6, Egawa further discloses;
wherein the plurality of core balls are within a solder compound (123).  
Regarding claim 7, Egawa further discloses:
one or more second interconnect joint (118) to couple the second side of the first substrate with the first side of the second substrate, wherein the one or more second interconnect joint includes, respectively, a plurality of core balls (121a, 122a) aligned substantially linearly to provide stability to the one or more second interconnect joint.  
Regarding claim 8, Egawa further discloses:
a spacer (120, ¶0032) between the plurality of interconnect joints (118) to prevent solder from intermixing between the interconnect joints.  
Regarding claim 9, Egawa further discloses:
wherein a core ball includes copper (¶0033). 
Regarding claim 10, Egawa further discloses:
wherein a copper core ball (121a) includes a nickel plating (121b, ¶0033).  
Regarding claim 11, Egawa further discloses:
wherein a polymer core ball (synthetic resin, ¶0033) includes a solder plating.  
Regarding claim 12, Egawa further discloses:
wherein a core ball has a substantially spherical shape (¶0033).  
Regarding claim 13, Egawa further discloses:
wherein the plurality of core balls (121a, 122a) respectively have different diameters.
Regarding claim 14, Egawa further  discloses:
wherein the first substrate (111) and the second substrate (111) are substantially parallel.  
Regarding claim 16, Egawa further discloses:
A method comprising: attaching one or more core balls (121, figure 3c), respectively, at one or more locations on a side of the first substrate (111); 
attaching one or more core balls (122, figure 4c) , respectively, at one or more locations on a side of the second substrate, and wherein the one or more locations on the side of the first substrate correspond to the one or more locations on the first of the second substrate; and 
coupling the one or more core balls on the first substrate to the one or more core balls on the second substrate (figure 5c).  
Regarding claim 17, Egawa further discloses:
wherein the core balls (121, 122) are encapsulated in solder (123).  
Regarding claim 18, Egawa further discloses:
wherein coupling the one or more core balls on the first substrate to the one or more core balls on the second substrate further includes: applying a flux or paste (121b, 122b) to at least a portion of the one or more core balls;  26AB3211-US 111079-244191 
aligning the side of the first substrate and side of the second substrate so that at least one of the one or more core balls on the side of the first substrate are in direct contact with the one or more core balls on the side of the second substrate.  
Regarding claim 19, Egawa further discloses:
wherein coupling the one or more core balls on the first substrate to the one or more core balls on the second substrate further includes applying heat to cause a reflow of solder coupled with the one or more core balls to substantially linearly align the core balls (¶0037).  
Claim Rejections - 35 USC § 103
Claims 15 and 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Egawa.
Regarding claim 15, Egawa does not disclose “wherein the diameter of a core ball is between 6 mils and 12 mils”.  However, Applicant is advised that a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47). In the instant case, a change in the size of the core balls would not modify the function of the core balls, therefore the claimed device was not patentably distinct from the prior art device.
Regarding claim 20, Egawa does not disclose “wherein a core ball attached at a location on a side of the first or second substrate further includes two or more core balls attached at the location, wherein the two or more core balls are aligned substantially linearly in a direction generally perpendicular to the first or the second substrate”. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide two or more core balls, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Therefore, the claimed limitations are considered met.
Conclusion










Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899